MAUS, Judge,
dissenting.
With respect for the majority opinion and the authorities cited and supporting that opinion, I must dissent. For the purpose of this opinion it must be assumed the decedent was negligent. But, that is not determinative of the issue presented. The issue *202is whether or not the plaintiff insured against the risk that resulted in the injury. I believe the accidental injury resulted from the decedent’s negligence in his actions as a juvenile officer and a deputy sheriff, not from negligence in the use of the automobile as those terms are employed in the policy.
This conclusion is not contrary to Schmidt v. Utilities Ins. Co., 353 Mo. 213, 182 S.W.2d 181 (1944), 154 A.L.R. 1088. This is true even though that case has been relied upon in many authorities that support the majority opinion. In Schmidt the bodily injury liability coverage clause provided the automobile was to be used for commercial purposes. The term “commercial” was “defined as the transportation or delivery of goods, merchandise or other materials, and uses incidental thereto, in direct connection with the named insured’s business occupation as expressed in item 1. (c) Use of the automobile for the purposes stated includes the loading and unloading thereof.” Schmidt v. Utilities Ins. Co., supra, 182 S.W.2d at 182.
In defining coverage the court said:
We must consider whether the negligent act and resulting injury was a natural and reasonable incident or consequence of the use of the trucks for the purposes shown by the declarations, though not foreseen or expected; and whether, after the negligent acts and injury were complete, it was possible to trace the negligent acts and resulting injury as reasonably incident to, and closely connected with, the use of the trucks for the purposes shown in the declarations in the policy.
Id. 182 S.W.2d at 184. In Schmidt the negligence was in the use of the blocks in unloading coal, an included peril.
The insuring agreement in Schmidt referred to injury caused by accident “arising out of the ownership, maintenance or use of the automobile.” Id. 182 S.W.2d at 183. The insuring agreement in question refers to injury “resulting from” the ownership, maintenance or use of the automobile. I find “resulting from” comparable to, if not more restrictive than, “caused by”, the latter declared by Schmidt to be more narrow than “arising out of”. Id. 182 S.W.2d at 183. Nonetheless, as hereafter developed, I do not base my dissent on that distinction.
Regardless of the phrase used, an unrestricted construction of such phrases can result in coverage for risks only remotely and incidentally connected to an insured automobile. For example, it could lead to coverage for a physician’s use of an automobile to transport a patient when he knew or should have known the patient needed oxygen not available in the automobile. See Associated Indem. Corp. v. Warner, 143 Ariz. 585, 694 P.2d 1199, modified 143 Ariz. 567, 694 P.2d 1181 (App.1983). But see, Allstate Ins. Co. v. Gillespie, 455 So.2d 617 (Fla.App.1984); Classified Ins. Corp. v. Vodinelich, 354 N.W.2d 63 (Minn.App.1984).
An often repeated observation is that in determining coverage, the question whether an injury resulted or arose from the use of the insured automobile is to be determined by the facts of each case. Hicks v. Walker County Sch. Dist., 172 Ga.App. 428, 323 S.E.2d 231 (1984). The term “use” need not bear a fixed meaning. It is broader than but includes “operating”. Allstate Ins. Co. v. Hartford Accident & Indem. Co., 486 S.W.2d 38 (Mo.App.1972). The term use appears 36 times in the policy in question. In many instances the term obviously refers to the operation of the automobile. The insuring agreement cannot for all purposes be limited to the meaning of “operating”. For example, the automobile liability insurance policy was intended to provide coverage for an insured legally responsible for the operation of the insured vehicle by another. However, under the facts of this case in determining the risk, as distinguished from the insured, intended to be within the coverage, the meaning of “operation” is compatible with the context of the policy.
In determining the risks covered, a limitation upon what damages are “caused by accident and arising out of the ownership, *203maintenance, or use of the automobile” has received various expressions. Such a limitation has been said to exclude an accident wholly disassociated from, independent of and remote from the automobile’s normal use. Wall v. Nationwide Mut. Ins. Co., 62 N.C.App. 127, 302 S.E.2d 302 (1983). Put another way, it has been said the automobile itself must be an active accessory to the injury sustained, Progressive Cas. Ins. Co. v. Hoekman, 359 N.W.2d 685 (Minn.App.1984), or the accident must be immediately identifiable with the ownership, maintenance or use of the automobile, National Union Fire Ins. Co. of Pittsburgh, Pa. v. Bruecks, 179 Neb. 642, 139 N.W.2d 821 (1966), or the injury must be foreseeably identifiable with the normal use of the automobile, Detroit Auto. Inter-Ins. Ex. v. Higginbotham, 95 Mich.App. 213, 290 N.W.2d 414 (1980). The most common expression of such a limitation is that the accident must arise from the inherent nature of the automobile as such. Western Cas. and Sur. Co. v. Branon, 463 F.Supp. 1208 (E.D.Ill.1979); State Farm Mut. Auto. Ins. Co. v. Smith, 107 Idaho 674, 691 P.2d 1289 (App.1984); United States Fidelity & G. Co. v. Western Fire Ins. Co., 450 S.W.2d 491 (Ky.App.1970); Norgaard v. Nodak Mutual Insurance Company, 201 N.W.2d 871 (N.D.1972). A recognized treatise states
three rather interesting rules have been set up to determine the insurer’s liability: 1. The accident must have arisen out of the inherent nature of the automobile, as such; 2. The accident must have arisen within the natural territorial limits of an automobile, and the actual use, loading, or unloading must not have terminated; 3. The automobile must not merely contribute to cause the condition which produces the injury, but must, itself, produce the injury.
Appelman, Insurance Law and Practice (Buckley ed.) § 4317.
The gravamen of the allegations of negligence presented in this case is that the decedent was negligent in his use of the car because he had not searched or restrained Lightning. Under any of the limitations noted, Whitehead’s injury did not result from the use of the automobile. The negligence was not sufficiently “use” connected to constitute a risk within the contemplation of the parties. U.S. Fidelity & Guaranty Co. v. Western Fire Ins. Co., supra; Schmidt v. Utilities Ins. Co., supra. For the reasons stated, I would affirm the judgment.